Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 1 of 9

UNITED STATES DISTRICT COURPMAR 25 AM H: 38
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION 6@LERK_

     

30. UIST. OF GA,
UNITED STATES OF AMERICA ) INFORMATION NO.
)
Vv. ) 18 U.S.C. § 1956(h)
) Conspiracy to Commit Money
GHALEB ALAUMARY ) Laundering

CR420-0027
THE UNITED STATES ATTORNEY CHARGES THAT:
INTRODUCTION
At all times relevant to this Information:
1. Ghaleb Alaumary was a dual citizen of the United States and Canada
who resided in Canada.
2. Regions Bank and BBVA Compass Bank were financial institutions
whose deposits were insured by the Federal Deposit Insurance Corporation.
3. Builder A was a general contracting company providing construction
services to the University, among other clients.
4. The “University” was a public undergraduate university in Canada.
COUNT ONE
Conspiracy to Commit Money Laundering
18 U.S.C. § 1956(h)
5, From in or about June 2017 and continuing through December 2017,
within the Southern District of Georgia and elsewhere,

GHALEB ALAUMARY,
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 2 of 9

did knowingly combine, conspire, confederate and agree with others known and
unknown to commit offenses against the United States, to wit, money laundering, in
violation of Title 18, United States Code, Section 1956(h).

6. It was a part and an object of the conspiracy that Defendant, and others
known and unknown, in an offense involving and affecting interstate commerce,
knowing that the property involved in certain financial transactions, to wit, wire
transfers and withdrawals from financial institution accounts, represented the
proceeds of some form of unlawful activity, would and did conduct and attempt to
conduct such financial transactions, which in fact involved the proceeds of specified
unlawful activity, to wit, conspiracy to commit wire fraud and bank fraud, with the
intent to promote the carrying on of the specified unlawful activity, in violation of
Title 18, United States Code, Section 1956(a)(1)(A)Q).

i. It was a further part and an object of the conspiracy that Defendant, and
others known and unknown, in an offense involving interstate commerce, knowing
that the property involved in certain financial transactions, to wit, wire transfers and
monetary instruments, represented the proceeds of some form of unlawful activity,
would and did conduct and attempt to conduct such financial transactions, which in
fact involved the proceeds of specified unlawful activity, to wit, conspiracy to commit
wire fraud and bank fraud, knowing that the transactions were designed in whole
and in part to conceal and disguise the nature, the location, the source, the ownership,
and the control, of the proceeds of the specified unlawful activity, in violation of Title

18, United States Code, Section 1956(a)(1)(B)().
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 3 of 9

8. It was a further part and an object of the conspiracy that Defendant, and
others known and unknown, would and did transport, transmit, and transfer, and
attempt to transport, transmit, and transfer monetary instruments and funds to a
place within the United States from or through a place outside the United States, and
to the United States from or through a place outside the United States, knowing that
the property involved in certain financial transactions, to wit, wire transfers,
represented the proceeds of some form of unlawful activity, would and did conduct
and attempt to conduct such financial transactions, which in fact involved the
proceeds of specified unlawful activity, to wit, conspiracy to commit wire fraud and
bank fraud, with the intent to promote the carrying on of the specified unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(2)(A).

9. It was a further part and an object of the conspiracy that Defendant, and
others known and unknown, would and did transport, transmit, and transfer, and
attempt to transport, transmit, and transfer monetary instruments and funds to a
place within the United States from or through a place outside the United States, and
to the United States from or through a place outside the United States, knowing that
the property involved in certain financial transactions, to wit, wire transfers,
represented the proceeds of some form of unlawful activity, would and did conduct
and attempt to conduct such financial transactions, which in fact involved the
proceeds of specified unlawful activity, to wit, conspiracy to commit wire fraud and
bank fraud, knowing that the transactions were designed in whole and in part to

conceal and disguise the nature, the location, the source, the ownership, and the
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 4 of 9

control, of the proceeds of the specified unlawful activity, in violation of Title 18,
United States Code, Section 1956(a)(2)(B)Q).
Allin violation of Title 18, United States Code, Section 1956 (h).
The Manner and Means of the Conspiracy
10. It was a part of the conspiracy and among its manner and means that:

a. Coconspirators would and did send fraudulent emails, disguised
as a trusted business, to victims directing bill payments be sent to bank accounts
controlled by coconspirators.

b; Coconspirators operated a network of “money mules” and
arranged for them to obtain bank accounts for use to launder stolen funds.

c. Coconspirators would and did transfer fraudulently obtained
funds into bank accounts controlled by other coconspirators.

d. Coconspirators would and did transfer fraudulently obtained
funds to conceal the source and ownership of the funds.

e. Coconspirators would and did unlawfully obtain victims’ financial
account information and personally identifiable information (“PII”) without their
consent.

if Coconspirators would and did use victims’ PII to create false
identification that would be used by coconspirators to impersonate bank customers,
create financial accounts in the victims’ names to launder funds, conduct wire
transfers from the victims’ accounts, and unlawfully withdraw funds from victims’

accounts.
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 5 of 9

g. Coconspirators would and did falsify records and correspondence
to effectuate the transfer of proceeds of the conspiracy into bank accounts.

h. Coconspirators would and did use telephone calls, text messaging,
email, and WhatsApp to communicate with each aman about the conspiracy.

Overt Acts
11. In furtherance of the conspiracy and to effect the illegal object thereof,
the following overt acts, among others, were committed:

a, On or about June 27, 2017, coconspirators sent to the University
one or more fraudulent “phishing” emails from an email account designed to appear
to have originated from Builder A (the “Spoofed Account”), which directed the
University to send payments for services performed to a bank account at the National
Bank of Canada (“NBC”).

b. On or about July 27, 2017, coconspirators used the Spoofed
Account to send one or more fraudulent emails directing the University to send the
payments to a TD Bank account ending in 0181 (“TD Account”) that was accessed,
utilized, and controlled by ALAUMARY.

& On or about August 5, 2017, ALAUMARY sent a WhatsApp
message to a conspirator not named in the Information herein (“CC-1”) in the United
States soliciting business bank accounts in the United States in which to deposit
stolen funds.

d. On or about August 11, 2017, coconspirators received a wire of

approximately $1,936,729.60 CAD (“Wire 1”) from the University into the TD

on
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 6 of 9

Account, which the University sent in response to the Spoofed Email and in the belief
that it was paying Builder A for services performed.

e. On or about August 12, 2017, ALAUMARY sent a WhatsApp
message to CC-1 in the United States confirming that Wire 1 was deposited into the
TD Account.

f. On or about August 14, 2017, coconspirators wired $1,440,080.00
CAD, representing part of the proceeds of Wire 1, from the TD Account to an account
ending in 4476 at the DBS Bank (Hong Kong) Limited (“DBS Bank”).

g, On or about August 14, 2017, ALAUMARY sent CC-1 a
WhatsApp message stating, “Look how it’s done,” along with an image of the TD
Account transaction history showing Wire 1 and the wire to DBS Bank.

h. On or about August 17, 2017, coconspirators wired $389,280.00
CAD, representing part of the proceeds of Wire 1, from the TD Account to an account
ending in 7913 at the Mashreq Bank in Dubai.

a On or about August 18, 2017, coconspirators received wires of
approximately $22,308.06 CAD (“Wire 2”) and $9,922,669.82 CAD (“Wire 3”) from the
University into the TD Account, which the University sent in response to the Spoofed
Email and in the belief that it was paying Builder A for services performed.

Is On or about August 18, 2017, ALAUMARY sent a WhatsApp
message to CC-1 in the United States instructing CC-1 to alert “all ur bankers who
opened ur bank acc that u got a 5m coming and they paying u in ach larg amount

within 60 days.”
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 7 of 9

k. On or about August 19, 2017, ALAUMARY sent a WhatsApp
message to CC-1 stating, “Bro this is real deal,” along with an image of the TD
Account transaction history showing Wire 2 and Wire 3 into the TD Account.

l. On or about August 28, 2017, ALAUMARY sent DBS Bank a
fraudulent letter purporting to be from bank managers at TD Bank in Canada
seeking the release of blocked funds from the August 14 wire to DBS Bank in Hong
Kong

m. In or about October 2017, ALAUMARY caused to be purchased
an airline ticket for a coconspirator to travel from Florida to Texas, so that the
coconspirator could impersonate wealthy bank customers in Texas.

n. In or about November 2017, ALAUMARY caused to be purchased
an airline ticket for the coconspirator’s travel from Florida to Texas and a hotel room
in Dallas, Texas for the coconspirator, so that the coconspirator could impersonate
wealthy bank customers in Texas.

oO. On or about November 27, 2017, in Chatham County, within the
Southern District of Georgia, Person 1 conducted a telephone call with CC-1 during
which they discussed using unlawfully obtained confidential bank account
information to conduct financial transactions in accounts held at BBVA Compass
Bank and other financial institutions.

p. On or about December 1, 2017, ALAUMARY caused to be
purchased an airline ticket for Person 1’s travel from Florida to Texas, and a hotel

room in Dallas, Texas for Person 1, so that Person 1 could impersonate wealthy bank

~l
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 8 of 9

customers in Texas by means of false and fraudulent pretenses at financial
institutions whose deposits were insured by the Federal Deposit Insurance
Corporation, including Regions Bank and BBVA Compass Bank.

q. On or about December 1, 2017, ALAUMARY sent a WhatsApp
message to CC-1 confirming that he had booked the coconspirator’s hotel and flight
reservations for travel to Dallas, Texas.

Y. On or about December 3, 2017, ALAUMARY conducted several
telephone calls with Person 1 to ensure that Person 1 successfully traveled to Texas.

S. On or about December 4, 2017, ALAUMARY conducted a
telephone call with Person 1 during which they discussed unlawfully obtaining money
from a victim’s account held at the BBVA Compass Bank.

Allin violation of Title 18, United States Code, Section 1956(h).
Case 4:20-cr-00027-RSB-CLR Document 3 Filed 03/25/20 Page 9 of 9

Bobby L. Christine
United States Attorney

tte,

ByfekI

Chris Héward
Assistant United States Attorney
*Lead Counsel

 

Karl I. Knothe

Assistant United States Attorney

Chief, Criminal Division

Mona Sedky

Senior Trial Attorney
Department of Justice
*Co-lead Counsel
